ORDER
This case came before the court for oral argument pursuant to an order directing the plaintiff, Rita T. Beaulieu, to show cause why her petition for certiorari should not be denied.
*1376After hearing the arguments and reviewing the memoranda of counsel, this court is of the opinion that no cause has been shown. Specifically, we find that the Appellate Division of the Workers’ Compensation Court acted within its discretion in not awarding twelve (12) percent interest on retroactive compensation benefits to plaintiff.
General Laws 1956 (1986 Reenactment) § 28-35-12(c) allows the Workers’ Compensation Commission to reduce or eliminate the amount of interest to be awarded if the underlying proceedings were unduly delayed by or at the request of the employee or her attorney. In not awarding twelve percent interest, the Appellate Division acted within the discretion provided by § 28-35-12(c). The record shows that an approximately six month delay in removing the action from the nisi calendar is attributable to the plaintiff, and is therefore a sufficient basis to deny the petitioned interest award.
We also find that the Commission acted within its discretion in making its award for attorney fees. Accordingly, plaintiff's petition for certiorari is denied and the decision of the Workers’ Compensation Court is affirmed.